DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 30 August 2021 is acknowledged.  The traversal is on the ground(s) that it is expected that art relied upon for examining the apparatus may have corresponding disclosure of the process.  This is not found persuasive because the art relied upon for examining the apparatus may, or may not, have corresponding disclosure of the process, or may have corresponding disclosure to another and materially different process. The separate classification of the inventions and the need for different search terms for each invention also contribute to a serious burden on the Examiner to examine all of the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 August 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (U.S. Patent Application Publication 2015/0275399 A1) in combination with Swatloski et al (U.S. Patent Application Publication 2014/0027938 A1).
             Regarding claim 1, Kodama et al (see the entire document, in particular, paragraphs [0014], [0031], [0037], [0038], [0043], [0051] and [0054]; Figures 1, 2 and 8) teaches an air-assisted electro-spinning spinneret (see paragraphs [0014] and [0051]; Figures 1 and 2 of Kodama et al), including (a) a spinneret needle, wherein the spinneret needle is electrically conductive and includes a tip (see paragraphs [0038] and [0051]; Figure 2 of Kodama et al); (b) converging at the spinneret needle tip (emphasis by Examiner). Swatloski et al (see the entire document, in particular, paragraphs [0009], [0102] and [0103]) teaches an air-assisted electro-spinning spinneret (see paragraph [0009] of Swatloski et al), wherein each air hole defines an air path converging at the spinneret needle tip (see paragraph [0103] of Swatloski et al; allow air and liquid to enter the nozzle together, or allow liquid to enter the nozzle and intersect the air at the nozzle), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that each air hole defines an air path converging at the spinneret needle tip in the apparatus of Kodama et al in view of Swatloski et al in order to manufacture fibers with a high throughput and large surface area (see paragraph [0102] of Swatloski et al).
             Regarding claim 3, see paragraphs [0037] and [0043] of Kodama et al.
             Regarding claims 6 and 7, see paragraph [0051] of Kodama et al.
             Regarding claim 8, see paragraph [0038] of Kodama et al.
             Regarding claim 10, the recited range of distance would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in the apparatus of Kodama et al in view of Swatloski et al depending on, for example, the electrical field strength.
            Regarding claims 11-14, see paragraph [0054] and Figure 8 of Kodama et al.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (U.S. Patent Application Publication 2015/0275399 A1) in combination with Swatloski et al (U.S. Patent Application Publication 2014/0027938 A1) as applied to claims 1, 3, 6-8 and 10-14 above, and further in view of Kim (U.S. Patent Application Publication 2009/0189318 A1).
             Regarding claim 4, Kodama et al (in combination with Swatloski et al) does not explicitly teach (1) a spinneret needle including an outer sleeve that forms a channel. Kim (see the entire document, in particular, paragraphs [0001], [0059] and [0061]; Figure 4) teaches an electro-spinning apparatus (see paragraph [0001] of Kim, including a spinneret needle including an outer sleeve that forms a channel (see paragraph [0059] and Figure 4 of Kim), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spinneret needle including an outer sleeve that forms a channel in the apparatus of Kodama et al (in combination with Swatloski et al)  in view of Kim in order to recover unused spinning liquid (see paragraph [0059] of Kim).
             Regarding claim 5, see paragraph [0061] of Kim.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al (U.S. Patent Application Publication 2015/0275399 A1) in combination with Swatloski et al (U.S. Patent Application Publication 2014/0027938 A1) as applied to claims 1, 3, 6-8 and 10-14 above, and further in view of Elida et al (U.S. Patent Application Publication 2010/0173551 A1).
             Regarding claim 9, Kodama et al (in combination with Swatloski et al) does not explicitly teach (1) that the spinneret needle is between about 0.5 – 10 inches in length. Elida et al (see the entire document, in particular, paragraphs [0001], [0014] and [0036]) teaches an electro-spinning apparatus (see paragraph [0036] of Elida et al), wherein the spinneret needle is .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mares et al (WO 2014/079400 A1) teaches an air-assisted electro-spinning apparatus (see page 1, lines 5-16; page 7, lines 10-24; Figures 1 and 2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742